Case 19-00135-mdc   Doc 1-7     Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit G Page 1 of 3



                                 Exhibit “G”
Case 19-00135-mdc   Doc 1-7     Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit G Page 2 of 3
       Case 19-00135-mdc   Doc 1-7     Filed 06/27/19 Entered 06/27/19 12:28:49 Desc
                                     Exhibit G Page 3 06/27/2019
                                                      of 3         7:41:25 AM Page 1

ADVANCES TO JOE & JIM HAGGERTY

Compound Period ......... : Continuous

Nominal Annual Rate .... : 4.500 %

CASH FLOW DATA

   Event       Date                Amount Number Period End Date
1 Loan      06/13/2017            50,000.00         1
2 Loan      07/31/2017            50,000.00         1
3 Payment 06/25/2019             100,296.77         1
     Fixed Principal (+Int.)


AMORTIZATION SCHEDULE - Normal Amortization
        Date               Loan        Payment     Interest   Principal    Balance
  Loan 06/13/2017 50,000.00                                              50,000.00
  Loan 07/31/2017 50,000.00                         296.77      296.77- 100,296.77
2017 Totals       100,000.00               0.00     296.77      296.77-

     1 06/25/2019                   109,256.15    8,959.38 100,296.77          0.00
2019 Totals                    0.00 109,256.15    8,959.38 100,296.77

Grand Totals          100,000.00 109,256.15       9,256.15 100,000.00
